ANDEBSON, J.
The letter, written by the plaintiff to the defendant, had been produced and was the best evidence; but the point was not taken by an objection to the proof of its contents. The objection was general, or, if specific, did not specify the ground covering the objectionable feature of the evidence introduced. A general objection, “because the same was illegal, irrelevant, and incompetent,” cannot be sustained, unless the evidence is manifestly illegal and irrelevant, and apparently incapable of being rendered admissible in connection with other evidence. — Sanders v. Knox, 57 Ala. 83. Nor will the trial court be put in error for overruling a specific objection which does not cover the defect in the *304evidence offered. —1 Wigmore on Evidence, § 18. The contents of the letter from plaintiff to defendant, and his reply thereto, which was introduced in evidence, was legal, relevant, and competent, and was inadmissible for the sole reason that parol proof of its contents was secondary and the best evidence was accessible to the plaintiff.
There was no error in permitting the witnesses to give their best judgment as to the number of trees sawed down. It is true they did not count' the stumps, but “looked over the ground where the timber had been sawed on the land.” — Bass Furnace Co. v. Glasscock, 82 Ala. 452, 2 South. 315, 60 Am. Rep. 748; Railroad v. Riley, 119 Ala. 260, 24 South. 858; Railroad v. Hill, 93 Ala. 514, 9 South. 722, 30 Am. St. Rep. 65; Linnehan v. State, 116 Ala. 479, 22 South. 662. Nor do we think it required an expert to tell whether or not the stumps were old or showed that the trees had been recently cut or sawed.
The evidence that Shirley Law hauled logs from the land in the direction of defendant’s mill urns made relevant by the subsequent evidence of Law, who testified that he urns working for the defendant and hauling logs under his direction.
The trial court did not err in refusing charges 1 and 2 requested by the defendant. If not otherwise bad, they were misleading, as the jury might conclude therefrom that plaintiff could not recover unless he proved the cutting or hauling of 300 pine trees, when as matter of law he would be entitled to recover for any less number proven, and there was evidence from which the jury could infer that defendant had some of the logs sawed and hauled away.
The trial court did not err in refusing the other charges requested by the defendant. There was evidence from which the jury might infer that the plaintiff was *305tlie owner of the trees, especially as against a mere trespasser, and that the trees were sawed down and hanled away by the defendant’s agents or servants, with his knowledge, and within a year prior to the commencement of the suit. It is true there was no direct proof that the plaintiff did not consent; but the acts of the plaintiff and other evidence before the jury could create an inference that the plaintiff did not consent.
The trial court did not err in refusing the motion for a new trial; and, as no reversible error was committed, the judgment of the circnt court is accordingly affirmed.
Affirmed.
Haralson, Simpson, and Denson, JJ., concur.